The Chief Justice
delivered the opinion of the court.
We are of opinion the circuit court erred in permitting the letters writen by a clerk in the bank to one of the defendants, to be read as evidence against the bank.
These letters were clearly extra-official, and not having *158been writen by the orders or direction of the bank, cannot, on anJ principle, be considered as admissible evidence. ⅛
Hardin and Wickliffe for appellants, Haggin and Pope contra.
The judgment must, therefore, be reversed with'costs, anc^ ^le cause be remanded, that a new trial may be. had not inconsistent with the foregoing opinion.